Citation Nr: 0116156	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-23 937	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for atrophy of the right 
testicle, currently rated 10 percent disabling, to include an 
increased rating on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1946.  This appeal arises from a July 2000 rating decision, 
which denied a rating in excess of 10 percent for service-
connected atrophy of the veteran's right testicle.  The 
October 2000 statement of the case informed the veteran of 
the criteria for an extraschedular evaluation.  In January 
2001, the veteran testified in a hearing before a hearing 
officer at the RO, and a copy of the transcript of the 
hearing is included in the claims folder.  In February 2001, 
the hearing officer affirmed the earlier denial of the claim.  


FINDINGS OF FACT

1.  The veteran's service-connected atrophy of the right 
testicle is manifested by clinical findings of complete 
atrophy on VA genitourinary examination, complaints of 
testicular pain, and the use of a scrotal support device.  

2.  The veteran's service-connected atrophy of the right 
testicle has not resulted in frequent periods of 
hospitalization, and has not resulted in a marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 10 percent is not 
warranted for the veteran's service-connected atrophy of the 
right testicle.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.20, 4.115b, 4.118, Diagnostic Codes 
7523 and 7804 (2000).  


2.  An increased rating in excess of 10 percent for atrophy 
of the right testicle on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the veteran's service medical records shows that he 
was treated for mumps in January 1944.  On separation 
examination in March 1946, an atrophied right testicle was 
noted.  

In August 1991, the veteran submitted a claim of entitlement 
to service connection for a testicular disorder, contending 
that this disorder was a residual of the mumps for which he 
was treated in service.  In a rating decision dated in 
December 1991, the RO granted service connection, and 
assigned a noncompensable rating for atrophy of the veteran's 
right testicle.  

Ina letter dated in January 1992, Jim Van Jura, M.D., 
indicated that the veteran's mumps caused atrophy of his 
right testicle, which has been persistently painful since 
that time.  Dr. Van Jura noted that the veteran wears a 
scrotal support device.  

In a letter received in June 1992, the veteran's wife 
reported that he frequently flinches and grimaces with pain 
due to testicular sensitivity.  Activities such as crossing 
his legs, stepping down from high steps, and straddling a 
sawhorse cause him pain.  

In June 1992, the veteran submitted a claim of entitlement to 
special monthly compensation due to loss of use of a creative 
organ.  In a letter received in July 1992, he indicated that 
he walks a great deal and works in his garden.  He reported 
that, during warm weather, the inside of his crotch becomes 
raw with rubbing of his support device and as a result of 
perspiration.  He treats the area with ointment and powder.  
Approximately 36 hours are required after the above 
referenced self-treatment before he can barely walk or take a 
comfortable step.  

In a rating decision dated in August 1992, the RO assigned a 
10 percent rating for service-connected atrophy of the 
veteran's testicle.  In the rating decision, the RO noted 
that the veteran's atrophy of the right testicle was being 
rated as analogous to a tender and painful scar, under 
Diagnostic Code 7804 of VA's Schedule for Rating 
Disabilities.  (38 C.F.R. Part 4).  See also 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  

On VA genitourinary examination in October 1992 at the VA 
outpatient clinic in Winston-Salem, North Carolina (Winston-
Salem VAOPC), the veteran gave a history of his right 
testicle being quite painful with minor manipulation, such as 
crossing his legs and certain other activities.  He reported 
that he has been wearing a scrotal support for years to 
prevent severe pain.  On clinical evaluation, palpation of 
the scrotum revealed mild tenderness of the right testicle.  
The veteran warned the examiner that he had marked tenderness 
in the testicular area, and the examiner indicated that 
extreme care was exercised to avoid causing him pain.  
Nevertheless, the veteran raised his voice once or twice with 
movements to his testicles when they were being measured.  
The right testicle was described as essentially absent, but 
there was flabby tissue at the distal portion of the right 
spermatic cord which could be compressed into a measurable 
mass.  The mass found in the right testicular area measured 
1.25 inches in length, and 5/8 of an inch in width by one-
half inch in thickness.  The consistency was flabby.  The 
examiner noted that there was no actual contour to the 
testicle, and the examiner opined that the right testicle had 
completely lost all ability to produce spermatozoa.  The 
diagnosis included history of mumps orchitis, with residual 
loss of function of the right testicle due to extreme atrophy 
and residual tenderness.  


In a November 1992 rating decision, the RO awarded special 
monthly compensation to the veteran, pursuant to 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350, due to loss of use of a 
creative organ.  

The veteran submitted a letter, dated in October 1999, 
indicating that the testicular pain he experiences is like a 
wasp sting that has lost about 50 percent of its discomfort.  
There is never a time in which he does not feel pain and 
discomfort.  The veteran stated that he is a former dairy 
farmer, and he asserted that his testicular pain restricts 
his activities such as climbing ladders, stacking hay, and 
repairing machinery.  He subsequently submitted an 
illustration of the scrotal support device he wears, and he 
stated that he cannot work unless he wears the device, and he 
cannot walk 100 yards without wearing it.  

On VA genitourinary examination of the veteran in June 2000, 
at the VA Medical Center in Salisbury, North Carolina 
(Salisbury VAMC), the examiner reported that the veteran's 
claims folder had been reviewed in connection with the 
examination.  The veteran was seventy-six years old at the 
time of the examination.  He indicated that he is dairy 
farmer, and that he works 10 or 12 hours a day, five or six 
days a week.  He performs typical farming activities.  Riding 
a tractor, and engaging in lifting and turning movements 
causes pain in his testicles, with the pain in the right 
testicle more severe than the pain in his left testicle.  On 
clinical evaluation, the examiner reported that the veteran 
has an atrophied right testicle with only a nubbin of the 
testicle remaining.  The examiner indicated that the 
description of the right testicle which was reported on the 
October 1992 VA genitourinary examination of the veteran is 
still applicable.  There was mild to moderate tenderness of 
the right testicle.  The examiner's diagnoses included 
atrophy of the right testicle, with tenderness to 
manipulation.  The examiner further noted that the veteran 
wears a scrotal support device at all times, and he cannot 
manage without the support device.  

At a hearing in January 2001 before  a hearing officer at the 
RO, the veteran testified that he is a part-time farmer.  He 
does not farm as much as he used to do in past years, but he 
performs some work every day, and sometimes works all day.  
He stated that, when he does not work, it is due to the 
intensity of his testicular pain.  He finds that his work is 
interrupted four to five times a day, and he is required to 
discontinue his work until the pain subsides.  The pain is 
always present, and medication does nothing for his pain.  He 
indicated that he was unaware of any problem which is 
associated with his service-connected atrophy of the right 
testicle other than pain.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In exceptional cases, where the 
schedular evaluations are found to be inadequate, VA's Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, so as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).  

When a disability which is not listed in the rating schedule 
is encountered, it is permissible to rate the disability 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

Diagnostic Code 7523 governs disability ratings where there 
is atrophy of the testes.  A noncompensable rating is 
warranted for complete atrophy of one testis.  This is the 
maximum rating available under Diagnostic Code 7523.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000).  

In this case, it is undisputed that there is complete atrophy 
of the veteran's right testicle.  Applying 38 C.F.R. § 4.20, 
the RO has rated the veteran's service-connected atrophy of 
the right testicle by analogy to a tender and painful scar 
under Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars which are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The maximum rating available 
under Diagnostic Code 7804 is 10 percent, and it is this 
schedular rating which is currently in effect for the 
veteran's service-connected atrophy of the right testicle.  

Given that the maximum rating available for the veteran's 
service-connected atrophy of the right testicle under 
Diagnostic Code 7523 is a noncompensable rating, and the 
maximum rating under Diagnostic Code 7804 (where the 
disability at issue is rated by analogy) is 10 percent, the 
only means by which the veteran can obtain a disability 
rating in excess of 10 percent is by assignment of an 
extraschedular rating.  As noted above, pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular rating is warranted in cases 
in which the disability at issue presents such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  In this case, the 
veteran's disability results in pain and somewhat interferes 
with his work.  However, the Board notes that the atrophy of 
the veteran's right testicle has not resulted in frequent 
periods of hospitalization.  Additionally, although the 
veteran is more than seventy years of age, he has testified 
that he continues to work nearly every day, and sometimes 
works all day long.  Accordingly, the evidence does not show 
that the service-connected atrophy of the veteran's right 
testicle has resulted in marked interference with employment 
or frequent periods of hospitalization, so as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the claim of entitlement 
to an increased rating for atrophy of the right testicle, to 
include an increased rating on an extraschedular basis, must 
be denied.  


ORDER

Entitlement to an increased rating for atrophy of the right 
testicle, to include an increased rating on an extraschedular 
basis, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

